Collazo v Netherland Prop. Assets LLC (2017 NY Slip Op 08305)





Collazo v Netherland Prop. Assets LLC


2017 NY Slip Op 08305


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Richter, J.P., Kapnick, Webber, Oing, Singh, JJ.


5032 157486/16

[*1]Daniel Collazo, et al., Plaintiffs-Appellants,
vNetherland Property Assets LLC, et al., Defendants-Respondents.


Himmelstein, McConnell, Gribben, Donoghue & Joseph LLP, New York (Jesse D. Gribben of counsel), for appellants.
Katsky Korins LLP, New York (Adrienne B. Koch of counsel), for respondents.

Order, Supreme Court, New York County (David B. Cohen, J.), entered March 7, 2017, which granted defendants' motion to dismiss plaintiffs' complaint, unanimously affirmed, without costs.
The motion court providently exercised its discretion in ruling that plaintiffs' rent overcharge claims should be determined by the New York State Division of Housing and Community Renewal in the first instance (Olsen v Stellar W. 110, LLC, 96 AD3d 440, 441-442 [1st Dept 2012], lv dismissed 20 NY3d 1000 [2013]). The court also correctly ruled that plaintiffs had
failed to state a cause of action for relief under General
Business Law § 349 (Aguaiza v Vantage Props., LLC, 69 AD3d 422, 423 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK